



Ex. 10.7




















EVERGY, INC.
NONQUALIFIED DEFERRED COMPENSATION PLAN


(Formerly named the Great Plains Energy Incorporated Nonqualified Deferred
Compensation Plan,
as Amended and Restated for I.R.C. § 409A)







--------------------------------------------------------------------------------








EVERGY, INC.
NONQUALIFIED DEFERRED COMPENSATION PLAN
(Formerly named the Great Plains Energy Incorporated Nonqualified Deferred
Compensation Plan,
as Amended and Restated for I.R.C. § 409A)


Background and Purpose
Kansas City Power & Light Company ("KCPL") adopted the Kansas City Power & Light
Supplemental Executive Retirement and Deferred Compensation Plan effective
November 2, 1993 (the "Original Plan"), to provide opportunities for selected
employees and members of KCPL's Board of Directors to defer the receipt of
compensation. As part of a corporate restructuring and effective as of October
1, 2001, the Original Plan was divided into two separate plans, the "Great
Plains Energy Incorporated Nonqualified Deferred Compensation Plan" (the "Frozen
NQDC Plan") and the Great Plains Energy Incorporated Supplemental Executive
Retirement Plan (the "Frozen SERP").
As a result of the enactment of the American Jobs Creation Act of 2004, which,
in part, created a new section of the Internal Revenue Code ("Code Section
409A") governing and requiring changes to nonqualified deferred compensation
plans, Great Plains Energy Incorporated (i) froze the Frozen NQDC Plan (a copy
of which is attached as Appendix B) as of December 31, 2004 such that no new
participants entered the Plan and no new amounts (other than Earnings) accrued
under the Plan after December 31, 2004 and (ii) adopted the Great Plains Energy
Incorporated Nonqualified Deferred Compensation Plan (As Amended and Restated
for I.R.C. § 409A) which plan, except for those changes required by Code
Section 409A generally mirrored the terms of the Frozen NQDC Plan.
As a result of and effective upon the consummation of Great Plains Energy
Incorporated's merger into Evergy, Inc., the Great Plains Energy Incorporated
Nonqualified Deferred Compensation Plan (As Amended and Restated for I.R.C.
§ 409A) was restated to reflect such merger as this Evergy, Inc. Nonqualified
Deferred Compensation Plan (the "Plan").
The Plan governs the payment of, and all administrative aspects related to
amounts that (1) were not accrued and vested as of December 31, 2004 under the
Frozen NQDC Plan and (2) have been or are contributed to this Plan on or after
January 1, 2005. Certain operations of the Plan between December 31, 2004 and
December 31, 2007, including those operations in 2005 memorialized in Appendix
A, however, were completed in accordance with IRS Notice 2005-1 and in "good
faith" compliance with the proposed Treasury Regulations issued under Code
Section 409A.
Generally, the Plan was amended and restated effective January 1, 2005. However,
several features, terms and conditions were effective January 1, 2008. These
include: (1) the definition of Specified Employees; (2) the removal of the
vesting schedule applicable to Company matching contributions; and (3) the
changes made to Article III, relating to the Capital Accumulation Excess Benefit
Provision. No duplication of benefits is to have resulted from the freeze of the
Frozen NQDC Plan, the amendment and restatement of the Plan effective January 1,
2005 or the renaming of this Plan as of the Merger Effective Date. All existing
elections under this Plan shall continue in effect without change and apply as
elections under the Plan.




i



--------------------------------------------------------------------------------





TABLE OF CONTENTS


 
 
 
Page
 
 
 
 
ARTICLE I
 
DEFINITIONS
1
 
 
 
 
ARTICLE II
 
DEFERRED COMPENSATION
4
 
 
 
 
ARTICLE III
 
CAPITAL ACCUMULATION PLAN EXCESS BENEFIT
12
 
 
 
 
ARTICLE IV
 
MISCELLANEOUS
13
 
 
 
 
APPENDIX A
 
DISTRIBUTIONS FOR PARTICIPANTS TERMINATED DURING 2005
 
 
 
 
APPENDIX B
 
GREAT PLAINS ENERGY INCORPORATED FROZEN NONQUALIFIED DEFFERED COMPENSATION
 
 
 
 





ii



--------------------------------------------------------------------------------





ARTICLE I
DEFINITIONS
1.1    Definitions. For purposes of this Plan, the following terms have the
following meanings:
"Base Salary" means the annual salary, excluding Incentive Awards, paid by the
Company to the Participant. A Participant's Base Salary for any year will not be
limited by the provisions of Code Sections 401(a)(17), 401(k)(3)(A)(ii),
401(m)(2), 402(g)(1), 415, or similar provisions restricting the amount of
compensation that may be considered, deferred, or matched under plans qualified
pursuant to Code Section 401(a).
"Board" means the Board of Directors of the Company.
"Capital Accumulation Plan" means the Great Plains Energy Incorporated Capital
Accumulation Plan, as in existence before January 1, 2008.
"Code" means the Internal Revenue Code of 1986, as amended.
"Committee" means the Compensation and Leadership Development Committee (or
successor to such Committee) of the Board.
"Company" means Evergy, Inc. (a successor to Great Plains Energy Incorporated
due to Great Plains Energy Incorporated’s merger into Evergy, Inc.), Great
Plains Energy Services Incorporated, Great Plains Power Incorporated and Kansas
City Power & Light Company or their successors. However, with respect to the
term "Board," "Committee," and in Section 4.4, "Company" refers solely to
Evergy, Inc., its predecessor or its successor.
"Converted Participant" means a Participant who was hired by the Company before
September 1, 2007 and elected in 2007 to receive a reduced future rate of
benefit accrual under the Company's Management Pension Plan in exchange for an
increased matching contribution under the Employee Savings Plan.





--------------------------------------------------------------------------------




"Employee Savings Plan" means the Evergy, Inc. Cash or Deferred Arrangement, as
it may be amended from time to time.
"Flexible Benefits Program" means the flexible benefits arrangement agreed to
and adopted by the Board on September 14, 1982, as it may be amended from time
to time.
"Incentive Award" means any award under any bonus or incentive plan sponsored or
maintained by the Company.
"Merger Effective Date" means the effective date of the merger of Great Plains
Energy Incorporated into Evergy, Inc.
"Participant" means any employee selected for participation by the Chief
Executive Officer of Evergy, Inc. or its predecessor, Great Plains Energy
Incorporated. A Participant can be a Converted Participant, a Post-2007
Participant or a Stationary Participant. Except with respect to benefits
provided under Section 2.5, the term "Participant" also includes members of the
Board. Individuals will become Participants in the Plan as of the date they are
so designated. Individuals who were Participants for purposes of Sections VI,
VII, and VIII of the Original Plan as of April 1, 2000 and that were employees
of the Company on or after January 1, 2005, will continue to be Participants in
this Plan.
"Plan" means this Evergy, Inc. Nonqualified Deferred Compensation Plan. This
Plan document is operative upon the Merger Effective Date and is a continuation
in all respects of the Great Plains Energy Incorporated Nonqualified Deferred
Compensation Plan (as Amended and Restated for I.R.C. § 409A).
"Post-2007 Participant" means a Participant that is hired by the Company on or
after September 1, 2007.




2



--------------------------------------------------------------------------------




"Separation from Service" or "Separates from Service" means a Participant's
death, retirement or other termination of employment with the Company. A
Separation from Service will not occur if a Participant is on military leave,
sick leave or other bona fide leave of absence (such as temporary employment by
the government) if the period of such leave does not exceed six months, or if
longer, as long as the Participant has a right (either by contract or by
statute) to reemployment with the Company. "Separation from Service" will be
interpreted in a manner consistent with Code Section 409A(a)(2)(A)(i).
"Specified Employee" means a Participant that would be a "specified employee" as
defined in Code Section 409A(a)(2)(B)(i) and Department of Treasury regulations
and other interpretive guidance issued thereunder. Effective January 1, 2008,
for purposes of this definition, the "specified employee effective date" and the
"specified employee identification date" are established and memorialized in the
Company's "I.R.C. § 409A Specified Employee Policy" as the same may be modified
from time to time in accordance with the rules and regulations of Code Section
409A.
"Stationary Participant" means a Participant who was hired by the Company before
September 1, 2007 and elected in 2007 to maintain his or her current level of
benefits under the Company's Management Pension Plan.
1.2    General Interpretive Principles. (a) Words in the singular include the
plural and vice versa, and words of one gender include the other gender, in each
case, as the context requires; (b) references to Sections are references to the
Sections of this Plan unless otherwise specified; and (c) any reference to any
U.S. federal, state, or local statute or law will be deemed to also refer to all
amendments or successor provisions thereto, as well as all rules and regulations
promulgated under such statute or law, unless the context otherwise requires.


3



--------------------------------------------------------------------------------




ARTICLE II
DEFERRED COMPENSATION
2.1    Deferral Elections. Before the beginning of any calendar year, a
Participant may elect to defer the receipt of:
(a)
a specified dollar amount or percentage of the Participant's anticipated Base
Salary (or director's fees) as in effect on January 1 of the year in which such
salary or fees are to be deferred; and/or

(b)
a specified dollar amount or percentage of any anticipated Incentive Awards to
be paid to the Participant for performance in the following calendar year.

If the Participant desires to make such an election, the election must be in
writing on a form provided by the Company, and may indicate an election to defer
a fixed percentage of up to 50 percent of Base Salary, and/or 100 percent of
director's fees or any Incentive Awards. Alternatively, the Participant may
elect to defer a fixed dollar amount of Base Salary and/or any Incentive Awards
in increments of $1,000, with a minimum deferral of $2,000 and a maximum
deferral of an amount equal to 50% of Base Salary and 100% of director's fees or
any Incentive Awards. An individual who first becomes a Participant in this Plan
(and is not otherwise eligible nor has been eligible to participate in any other
similar type of Plan that would be aggregated with this Plan under Code Section
409A) during a year may make a deferral election for the balance of the year in
which the employee becomes a Participant, provided the election is made within
30 days after the day on which he or she becomes a Participant.
An election to defer compensation under this Article II applies only to
compensation earned subsequent to the date the election is made. An election to
defer compensation will be effective only for the year, or portion of the year,
for which the election was made, and may not be terminated or changed during
such year or portion of such year. If the Participant desires to continue the
same


4



--------------------------------------------------------------------------------




election from year to year, he or she must nevertheless make an affirmative
election each year to defer compensation.
2.2    Contents of Deferral Election. A Participant's deferral election must
indicate, with respect to amounts deferred pursuant to the election, a
distribution event in accordance with Section 2.6 and the form of payment
alternative in accordance with Section 2.7.
2.3    Separate Accounts. A separate account will be established for each
Participant who defers compensation under this Article II. The Company will
credit deferred Base Salary to the Participant's account each month at the time
the nondeferred Base Salary is paid to the Participant. The Company will credit
the Participant's account with a deferred Incentive Award annually at the time
the Incentive Award is payable. Neither the Participant nor his or her
designated beneficiary or beneficiaries has any property interest whatsoever in
any specific Company assets as a result of this Plan.
2.4    Earnings Credits. The earnings rate each year upon which gains or losses
on a Participant's account are credited (hereinafter "Earnings") will be a
reasonable rate of interest based on the Company's weighted average cost of
capital. The Earnings will be credited or debited to a Participant's account on
a monthly basis, or at such other time or times as the Committee may determine.
Earnings will continue to be credited to the balance of a Participant's account
during the payout period elected pursuant to this Article II. The Earnings
attributable to compensation deferred pursuant to a particular deferral election
will be payable according to the same terms, conditions, limitations, and
restrictions applicable to the compensation deferred pursuant to the deferral
election. Any remaining payments will be re-computed annually to reflect the
additional Earnings.


5



--------------------------------------------------------------------------------




2.5    Company Contributions.
(a)
Matching Contributions. A Participant will be eligible to receive a matching
contribution under this Section 2.5(a) only if the Participant defers the
maximum amount allowed under Code Section 402(g) (ignoring any opportunity the
Participant may have had to make catch-up contributions described in Section
414(v) of the Code) for such year.

(i)
For each Stationary Participant, the Company will credit to the Stationary
Participant's account a matching contribution in an amount equal to 50% of the
first 6% of the Base Salary deferred by the Participant under Section 2.1(a),
but such amount will be reduced by the matching contribution made for the year
to the Stationary Participant's account in the Employee Savings Plan. In no
event will the total matching contributions in the Employee Savings Plan and
this Plan exceed 3% of the Stationary Participant's Base Salary in any given
year.

(ii)
For each Converted Participant and Post-2007 Participant, the Company will
credit to such Participant's account a matching contribution in an amount equal
to 100% of the first 6% of the Participant's Base Salary, bonus and incentive
pay deferred by the Participant under Section 2.1(a), but such amount will be
reduced by the matching contribution made for the year to the Converted
Participant's or Post-2007 Participant's account in the Employee Savings Plan.
In no event will the total matching contributions in the



6



--------------------------------------------------------------------------------




Employee Savings Plan and this Plan exceed 6% of the Converted Participant's or
Post-2007 Participant's Base Salary in any given year.
Any matching contributions under this Plan will be credited to the Participant's
account on a monthly basis. For Stationary Participants, the matching
contributions and Earnings thereon shall be subject to the following vesting
schedule:


Years of Service
Vested Percentage
Less Than Two Years
0%
Two Years
20%
Three Years
40%
Four Years
60%
Five Years
80%
Six Years
100%





For Converted Participants and Post-2007 Participants, all matching
contributions and Earnings thereon, including all matching and Earnings accrued
before January 1, 2008, are 100% vested.
(b)
Additional Discretionary Company Contributions. From time to time, as determined
appropriate by the Board, the Company may elect to make additional contributions
(either discretionary, matching or both) to the Plan and may direct that such
contributions be allocated among the accounts of those Participants that it may
select. The Board may impose vesting



7



--------------------------------------------------------------------------------




conditions and/or allocation conditions with respect to such additional
contributions. No Participant shall have a right to compel the Company to make a
contribution under this Section 2.5(b) and no Participant shall have the right
to share in the allocation of any such contribution for any year unless selected
by the Board, in its sole discretion. At the time any such additional
contribution is made, the Board may provide that the additional amounts are to
be paid at the same time as other amounts deferred under this Plan are paid to
the Participant or a different time (in all cases compliant with Code Section
409A) as established by the Board.
2.6    Permissible Distribution Events A Participant may elect to defer receipt
of amounts deferred pursuant to a deferral election until one of the following:
(a)
Subject to Section 4.12, the Participant's Separation from Service other than on
account of death;

(b)
a specified age or date;

(c)
the Participant's death;

(d)
the earlier of (a) or (b) (e.g., the earlier of Separation from Service or
attainment of age 65); or

(e)
the later of (a) or (b) (e.g., the later of Separation from Service or
attainment of age 65) .

In all cases if no distribution event has occurred on the date of the
Participant's death, the Participant's death will be the distribution event. If
a Participant fails to designate a distribution event and the Participant is not
a Specified Employee at the time of the Participant's Separation from Service,
payment of amounts deferred pursuant to the Participant's deferral election will
be


8



--------------------------------------------------------------------------------




made (in the case of a lump sum) or commence (in the case of installments) on
the 90th day after the Participant's Separation from Service. If a Participant
fails to designate a distribution event, the Participant is a Specified Employee
at the time of the Participant's Separation from Service and the Separation from
Service is not on account of the Participant's death, payment of amounts
deferred pursuant to the Participant's deferral election will commence on the
first day of the 7th month after the month in which the Participant Separates
from Service.
2.7    Permissible Forms of Payment. A Participant's deferral election must
indicate the manner in which the amounts deferred pursuant to the election are
to be paid upon a distribution event other than on account of a Participant's
death. Upon a Participant's death, the form of payment is governed by Section
2.8(b), (c) and (d). Subject to this Section 2.7, the Participant may choose to
have such amounts paid:
(a)
in a single lump-sum payment; or

(b)
in annual installments (of principal plus Earnings) over a period of 5 years, 10
years, or 15 years. Each annual installment will be equal to a fraction of the
total remaining balance in the Participant's account, the numerator of which is
1 and the denominator is the total number of remaining installments, including
the annual installment for which the amount is being calculated.

Notwithstanding a Participant's deferral election, single lump-sum payments will
always be made to Participants (I) whose annual installments (regardless of
whether such installments are being paid over 5, 10 or 15 years) will be less
than $5,000 per year or (II) who Separate from Service with the Company before
attaining age 50. If a Participant fails to make an


9



--------------------------------------------------------------------------------




election concerning the form of payment within the appropriate period of time,
the payment will be made in a single lump sum.
Subject to Section 4.12, payments under this Article on account of deferral will
be paid in full if the lump-sum option is chosen, or will begin to be paid in
annual installments if an installment payment option is chosen, on the 30th day
following the day the event occurred giving rise to the distribution, as elected
by the Participant. If, on such 30th day, it is not administratively practicable
to make or commence the payment(s), the payment(s) shall be made or commence as
soon as administratively practicable.
Following the close of each year, or as soon thereafter as practicable, the
Participant or the Participant's designated beneficiary or beneficiaries shall
receive a statement of the Participant's deferred compensation account as of the
end of such year.
2.8    Payment to Designated Beneficiaries.
(a)
Designated Beneficiary. At the time a Participant elects to defer compensation
under this Plan, the Participant may designate a death beneficiary or
beneficiaries, and may amend or revoke such designation at any time.

(b)
Participant's Death Before Distribution Event. If the Participant dies before
any deferred amounts have been paid under this Plan, all amounts credited to the
Participant's account will be paid to the Participant's designated beneficiary
or beneficiaries, in a single lump-sum payment, on the 30th day following the
date of the Participant's death.

(c)
Participant's Death After Distribution Event. If a Participant dies after
payment of any deferred amounts has commenced, the balance of the



10



--------------------------------------------------------------------------------




amounts credited to the Participant's account will continue to be paid to the
Participant's beneficiary or beneficiaries at the same times and in the same
form as the amounts were being paid to the Participant.
(d)
Deceased Designated Beneficiary. If a Participant is not survived by a
designated beneficiary, the balance of the amounts due the Participant under the
deferral election for which no surviving beneficiary exists will be paid in a
single lump-sum payment to the Participant's estate on the 30th day following
the date of the Participant's death. If, with respect to a particular deferral
election, a Participant's last surviving designated beneficiary dies after the
Participant, but before the balance of the amounts due the beneficiary under the
deferral election have been paid, the balance will be paid in a single lump-sum
payment to the estate of the last surviving designated beneficiary as soon as
practicable after the beneficiary's death.

2.9    Subsequent Elections. The Committee, in its sole discretion, may permit a
Participant, with respect to a distribution event, to later change the
Participant's election as to when payment of benefits under this Plan with
respect to such event would be made or commence and change the selected form of
payment; provided, however, that: (a) the subsequent election is not effective
until, at the earliest twelve months before it is to take effect; (b) other than
with respect to payment on account of a Participant's death, the change results
in a deferral of payment of at least five years from the earliest date the
benefits, absent such a subsequent election, otherwise would have been paid or
commenced on account of such event; and (c) where the Participant has elected
payment after a specific number of years, the subsequent deferral election is
made at least twelve months before the initial payment was scheduled.


11



--------------------------------------------------------------------------------




2.10    409A Transition Election. All Participants in the Plan were permitted to
amend their then current elections relating to both timing and form of payment
before December 31, 2008.


ARTICLE III
CAPITAL ACCUMULATION PLAN EXCESS BENEFIT
3.1    Effective January 1, 2008, no additional amounts were contributed to
Participant's CAP Excess Benefits Account under the Plan. From January 1, 2005
through December 31, 2007, amounts were credited to a Participant's CAP Excess
Benefit Account in accordance with the same manner as provided for in Section
3.1 of the Frozen NQDC Plan.
3.2    Benefits under the Participant's CAP Excess Benefit Account will be paid
to the Participant as follows:
(a)
When the Participant Separates from Service (whether due to death, disability,
retirement or other termination), the Participant will be paid in a single
lump-sum payment. The payment will be equal to the amount credited to the CAP
Excess Benefits Account, plus the additional amount credited to the CAP Excess
Benefits Account under Section 3.2(b), below. Subject to Section 4.12, payment
will be made on the 60th day after the close of the calendar year in which the
Participant Separates from Service. If the Participant dies before payment is
made, payment will be made to the Participant's beneficiary on the 30th day
after the Participant's death. The Participant's beneficiary for the purposes of
this Article III will be the Participant's beneficiary under the Capital
Accumulation Plan.



12



--------------------------------------------------------------------------------




(b)
The Participant's CAP Excess Benefits Account will be credited and debited with
the same Earnings and in the same manner as provided for in Section 2.4.



ARTICLE IV
MISCELLANEOUS
4.1    Plan Amendment and Termination. The Board may, in its sole discretion,
terminate, suspend, or amend this Plan at any time or from time-to-time, in
whole or in part. However, no amendment or suspension of the Plan may affect a
Participant's right or the right of a beneficiary to vested benefits accrued up
to the date of any amendment or termination. In the event the Plan is
terminated, the Committee will continue to administer the Plan until all amounts
accrued and vested have been paid. In no event may the termination of the Plan
result in distributions of benefits under the Plan unless such distribution on
account of Plan termination would otherwise be permissible under Code Section
409A.
4.2    No Right to Employment. Nothing in this Plan gives any Participant the
right to be retained in the service of the Company, nor will it interfere with
the right of the Company to discharge or otherwise deal with Participants
without regard to the existence of this Plan.
4.3    No Administrator Liability. Neither the Committee nor any member of the
Board nor any officer or employee of the Company may be liable to any person for
any action taken or omitted in connection with the administration of the Plan
unless attributable to his or her own fraud or willful misconduct; nor may the
Company be liable to any person for any such action unless attributable to fraud
or willful misconduct on the part of a director, officer or employee of the
Company.


13



--------------------------------------------------------------------------------




4.4    Unfunded Plan. This Plan is unfunded, and constitutes a mere promise by
the Company to make benefit payments in the future. The right of any
Participant, spouse, or beneficiary to receive a distribution under this Plan
will be an unsecured claim against the general assets of the Company. The
Company may choose to establish a separate trust (the "Trust"), and to
contribute to the Trust from time to time assets to be held therein, subject to
the claims of the Company's creditors in the event of the Company's insolvency,
until paid to Plan Participants and beneficiaries in the manner and at the times
as specified in the Plan. It is the intention of the Company that the Trust, if
established, constitutes an unfunded arrangement, and will not affect the status
of the Plan as an unfunded Plan maintained for the purpose of providing deferred
compensation for a select group of management or highly compensated employees
for purposes of Title I of the Employee Retirement Income Security Act of 1974,
as amended. The Trustee of the Trust will invest the Trust assets, unless the
Committee, in its sole discretion, chooses either to instruct the Trustee as to
the investment of Trust assets or to appoint one or more investment managers to
do so. The Committee may consult with Participants concerning the investment of
Trust assets, but will reserve the right to invest and reinvest such assets in
the manner it deems best.
4.5    Nontransferability. To the maximum extent permitted by law, no benefit
under the Plan may be assignable or subject in any manner to alienation, sale,
transfer, claims of creditors, pledge, attachment, or encumbrances of any kind.
4.6    Participant's Incapacity. Any amounts payable under the Plan to any
person under legal disability or who, in the judgment of the Committee, is
unable properly to manage his or her financial affairs, may be paid to the legal
representative of that person or may be applied for the benefit of that person
in any manner which the Committee may select.


14



--------------------------------------------------------------------------------




4.7    Withholding. Any amounts paid to the Participant will be subject to
income tax withholding or other deductions as may from time to time be required
by federal, state, or local law.
4.8    Plan Administrator. The Plan shall be administered by the Committee or
its designee, which may adopt rules and regulations to assist it in the
administration of the Plan.
4.9    Claims Procedures. A request for a Plan benefit shall be filed with the
Chairperson of the Committee or his or her designee, on a form prescribed by the
Committee. Such a request, hereinafter referred to as a "claim," will be deemed
filed when the executed claim form is received by the Chairperson of the
Committee or his or her designee.
The Chairperson of the Committee or his or her designee shall decide such a
claim within a reasonable time after it is received. If a claim is wholly or
partially denied, the claimant will be furnished a written notice setting forth,
in a manner calculated to be understood by the claimant:
(a)
The specific reason or reasons for the denial;

(b)
A specific reference to pertinent Plan provisions on which the denial is based;

(c)
A description of any additional material or information necessary for the
claimant to perfect the claim, along with an explanation of why such material or
information is necessary; and

(d)
Appropriate information as to the steps to be taken if the claimant wishes to
appeal his or her claim, including the period in which the appeal must be filed
and the period in which it will be decided.

The notice will be furnished to the claimant within 90 days after receipt of the
claim by the Chairperson of the Committee or his or her designee, unless special
circumstances require an


15



--------------------------------------------------------------------------------




extension of time for processing the claim. No extension will be for more than
90 days after the end of the initial 90-day period. If an extension of time for
processing is required, written notice of the extension will be furnished to the
claimant before the end of the initial 90-day period. The extension notice will
indicate the special circumstances requiring an extension of time and the date
by which a final decision will be rendered.
If a claim is denied, in whole or in part, the claimant may appeal the denial to
the full Committee, upon written notice to the Chairperson thereof. The claimant
may review documents pertinent to the appeal and may submit issues and comments
in writing to the Committee. No appeal will be considered unless it is received
by the Committee within 90 days after receipt by the claimant of written
notification of denial of the claim. The Committee shall decide the appeal
within 60 days after it is received. However, if special circumstances require
an extension of time for processing, a decision will be rendered as soon as
possible, but not later than 120 days after the appeal is received. If such an
extension of time for deciding the appeal is required, written notice of the
extension shall be furnished to the claimant before the commencement of the
extension. The Committee's decision will be in writing and will include specific
reasons for the decision, written in a manner calculated to be understood by the
claimant, and specific references to the pertinent Plan provisions upon which
the decision is based.
4.10    Deliverables. Each Participant will receive a copy of the Plan and, if a
Trust is established pursuant to Section 4.4, the Trust, and the Company will
make available for inspection by any Participant a copy of any rules and
regulations used in administering the Plan.
4.11    Binding Effect. This Plan is binding on the Company and will bind with
equal force any successor of the Company, whether by way of purchase, merger,
consolidation or otherwise.


16



--------------------------------------------------------------------------------




4.12    Delay for Specified Employees. Notwithstanding any other provision of
this Plan to the contrary:
(a)
with respect to any payment to be made under Section 2.6 and 2.7 if (1) the
Participant has elected his or her Separation from Service as the applicable
Distribution Event, and (2) the Participant is a Specified Employee, then
payment of any amounts will be made or commence no earlier than the first
business day of the 7th month following the month in which the Participant
Separates from Service; and

(b)
with respect to any payment to be made under Section 3.2, no payment may be made
to a Participant who is a Specified Employee any earlier than the first business
day of the 7th month following the month in which the Participant Separates from
Service.

4.13    Severability. If a court of competent jurisdiction holds any provision
of this Plan to be invalid or unenforceable, the remaining provisions of the
Plan shall continue to be fully effective.
4.14    I.R.C. § 409A. This Plan is intended to meet the requirements of Section
409A of the Code and may be administered in a manner that is intended to meet
those requirements and will be construed and interpreted in accordance with such
intent. All payments hereunder are subject to Section 409A of the Code and will
be paid in a manner that will meet the requirements of Section 409A of the Code,
including regulations or other guidance issued with respect thereto, such that
the payment will not be subject to the excise tax applicable under Section 409A
of the Code. Any provision of this Plan that would cause the payment to fail to
satisfy Section 409A of the Code will be amended (in a manner that as closely as
practicable achieves the original intent of this Plan) to


17



--------------------------------------------------------------------------------




comply with Section 409A of the Code on a timely basis, which may be made on a
retroactive basis, in accordance with regulations and other guidance issued
under Section 409A of the Code.
4.15    Governing Law. To the extent not superseded by the laws of the United
States, this Plan shall be construed according to the laws of the State of
Missouri.




18



--------------------------------------------------------------------------------


Appendix A


DISTRIBUTIONS FOR PARTICIPANTS
TERMINATED DURING 2005
Notwithstanding any other provision of this Plan or any election that may have
been made by a Participant to the contrary, if a Participant who Separates from
Service in 2005 elected to receive either a one-time, single-sum payment of the
Participant's entire account or an annuity or series of payments, (i) all
amounts credited to the Participant's account before 2005 are to be paid in
accordance with such election, and (ii) all amounts credited to the
Participant's account during 2005 will be paid in one-time, single-sum payment
in 2005.









--------------------------------------------------------------------------------


Appendix B


















GREAT PLAINS ENERGY INCORPORATED


NONQUALIFIED DEFERRED COMPENSATION PLAN


Amended and Restated effective October 1, 2001


and Frozen effective December 31, 2004









--------------------------------------------------------------------------------


Appendix B


GREAT PLAINS ENERGY INCORPORATED


FROZEN NONQUALIFIED DEFERRED COMPENSATION PLAN




PREAMBLE


The principal objective of this Frozen Nonqualified Deferred Compensation Plan
is to provide opportunities for selected employees and members of the Board of
Directors to defer the receipt of compensation. The Company may, but is not
required to, set aside funds from time to time to provide such benefits, and
such funds may be held in a separate trust established for such purpose. This
Plan is a successor to the deferred compensation component of the Company's
former Supplemental Executive Retirement and Deferred Compensation Plan (the
"Prior Plan"), which was effective on November 2, 1993. It is effective as to
each Participant on the date he or she becomes as a Participant hereunder. This
Plan superseded the deferred compensation component of the Prior Plan and all
similar nonqualified deferred compensation plans that may be in existence.


Effective December 31, 2004, this Plan was "frozen" such that (1) no person may
become a Participant under this Plan after December 31, 2004, and (2) no
additional deferrals (other than Earnings on existing deferrals) may be made
under this Plan after December 31, 2004. All participants eligible to
participate in the Great Plains Energy NonQualified Deferred Compensation Plan
as of January 1, 2005 will participate in the "Great Plains Energy Incorporated
NonQualified Deferred Compensation Plan (as Amended and Restated for I.R.C. §
409A) ("Amended 409A Plan"), and all amounts contributed to the Plan or that
were initially contributed to this Frozen Plan but became vested after December
31, 2004 and all Earnings on such deferrals will be governed by the Amended 409A
Plan.








--------------------------------------------------------------------------------


Appendix B




 
 
 
TABLE OF CONTENTS
 
 
 
 
 
 
ARTICLE
 
 
PAGE
 
 
 
 
 
 
I
 
DEFINITIONS
1
 
 
 
 
 
 
II
 
DEFERRED COMPENSATION
2
 
 
 
 
 
 
III
 
CAPITAL ACCUMULATION PLAN EXCESS BENEFIT
7
 
 
 
 
 
 
IV
 
MISCELLANEOUS
9
 
 
 
 
 







--------------------------------------------------------------------------------





ARTICLE I
DEFINITIONS
1.1    "Basic Plan" means the Great Plains Energy Incorporated Management
Pension Plan, as it may be amended from time to time.
1.2    "Base Salary" means the annual salary, excluding Incentive Awards, paid
by the Company to the Participant. A Participant's Base Salary for any year
shall not be limited by the provisions of Internal Revenue Code Sections
401(a)(17), 401(k)(3)(A)(ii), 401(m)(2), 402(g)(1), 415, or similar provisions
restricting the amount of compensation that may be considered, deferred, or
matched under plans qualified pursuant to Internal Revenue Code Section 401(a).
1.3    "Board of Directors" means the Board of Directors of the Company.
1.4    "Capital Accumulation Plan" means the Great Plains Energy Incorporated
Capital Accumulation Plan, as it may be amended from time to time.
1.5    "Committee" means the Compensation and Development Committee (or
successor to such Committee) of the Company's Board of Directors.
1.6    "Company" means Great Plains Energy Incorporated, Great Plains Energy
Services Incorporated, Great Plains Power Incorporated and Kansas City Power &
Light Company or their successors; provided, however, that for purposes of
Sections 1.3, 1.5, 1.10, and 4.4, "Company" shall mean Great Plains Energy
Incorporated or its successor.
1.7    "Employee Savings Plus Plan" means the Great Plains Energy Incorporated
Cash or Deferred Arrangement ("Employee Savings Plus"), as it may be amended
from time to time.




--------------------------------------------------------------------------------




1.8    "Flexible Benefits Program" means the flexible benefits arrangement
agreed to and promulgated by the Board of Directors by resolutions adopted
September 14, 1982, as it may be amended from time to time.
1.9    "Incentive Award" means any award under any bonus or incentive plan
sponsored or maintained by the Company.
1.10    "Participant" means any employee selected for participation by the Chief
Executive Officer of the Company. For purposes of Sections 2.1 to 2.7, the term
"Participant" shall also include members of the Board of Directors. Individuals
shall become Participants in the Plan as of the date they are so designated;
provided, however, that individuals who were Participants for purposes of
Sections VI, VII, and VIII of the Prior Plan as of April 1, 2000, shall continue
to be Participants in this Plan.
1.11    "Plan" means this Great Plains Energy Incorporated Nonqualified Deferred
Compensation Plan (As Amended and Restated for I.R.C. § 409A).


ARTICLE II
DEFERRED COMPENSATION
2.1    Prior to the beginning of any calendar year, a Participant may elect to
defer the receipt of:
(a)    a specified dollar amount or percentage of his or her anticipated Base
Salary (or director's fees) as in effect on January 1 of the year in which such
salary or fees are to be deferred; and/or
(b)    a specified dollar amount or percentage of any anticipated Incentive
Awards to be paid to the Participant for performance in the following calendar
year.


2

--------------------------------------------------------------------------------




If the Participant desires to make such an election, the election shall be in
writing on a form provided by the Company, and shall indicate an election to
defer a fixed percentage of up to 50 percent of Base Salary, and/or 100 percent
of director's fees or any Incentive Awards. Alternatively, the Participant may
elect to defer a fixed dollar amount of Base Salary and/or any Incentive Awards
in increments of one thousand dollars, with a minimum deferral of $2,000 and a
maximum deferral of an amount equal to 50 percent of Base Salary and 100 percent
of director's fees or any Incentive Awards. Base Salary may be deferred in a
given year only if the Participant participates in the Company's Employee
Savings Plus Plan to the maximum extent allowed for that year. An individual who
first becomes a Participant during a year may make a deferral election for the
balance of the year in which he or she becomes a Participant, provided the
election is made on or before the 30th day after the day on which he or she
becomes a Participant.
An election to defer compensation under this Article II shall apply only to
compensation earned subsequent to the date the election is made. An election to
defer compensation shall be effective only for the year, or portion of the year,
for which the election was made, and may not be terminated or changed during
such year or portion of such year. If the Participant desires to continue the
same election from year to year, he or she must nevertheless make an affirmative
election each year to defer compensation. No compensation may be withheld from a
Participant's Base Salary or Incentive Awards under the Plan after December 31,
2004.
2.2    A separate account shall be established for each Participant who defers
compensation under this Article II. Such account shall be credited with that
portion of the Participant's compensation being deferred.


3

--------------------------------------------------------------------------------




Deferred Base Salary shall be credited to the Participant's account each month
at the time nondeferred Base Salary is paid to the Participant. A deferred
Incentive Award shall be credited to the Participant's account annually at the
time the award is payable. Neither the Participant nor his or her designated
beneficiary or beneficiaries shall have any property interest whatsoever in any
specific assets as a result of this Plan.
2.3    The Committee shall establish a means by which gains or losses on a
Participant's account (hereinafter, "Earnings") are credited to each
Participant's account. The method and manner of establishing such Earnings may
be set forth in a separate trust which the Company may establish with respect to
this Plan, and shall be reviewed from time to time by the Committee. Such
Earnings shall be credited or debited to a Participant's account on a monthly
basis, or at such other time or times as the Committee may determine.
Notwithstanding this Plan having been Frozen effective December 31, 2004,
earnings continue to accrue under this Plan until amounts are distributed to a
Participant.
2.4    A Participant's deferral election shall indicate, with respect to amounts
deferred pursuant to the election, a deferral period in accordance with Section
2.5 and a distribution alternative in accordance with Section 2.6.
2.5    A Participant may elect to defer receipt of amounts deferred pursuant to
a deferral election until one of the following:
(a)    A stated date;
(b)    A stated attained age; or
(c)    A stated event (e.g., death) or events, or the earlier of two or more
stated events (e.g., the earlier of death or attainment of age 65).


4

--------------------------------------------------------------------------------




In the event a Participant fails to designate a deferral period hereunder,
payment of amounts deferred pursuant to the Participant's deferral election
shall commence within 90 days after the Participant's termination of employment.
Earnings shall continue to be credited to the balance of a Participant's account
during the payout period elected pursuant to this Article II. The Earnings
attributable to compensation deferred pursuant to a particular deferral election
shall be payable according to the same terms, conditions, limitations, and
restrictions applicable to the compensation deferred pursuant to the deferral
election. Any remaining payments shall be re-computed annually to reflect the
additional Earnings.
2.6    A Participant's deferral election shall indicate the manner in which the
amounts deferred pursuant to the election are to be paid. The Participant may
choose to have such amounts paid:
(a)    in a single lump-sum payment; or
(b)    in substantially equal monthly installments (of principal plus Earnings)
over a period of 60 months certain, 120 months certain, or 180 months certain.
If a Participant fails to make an election concerning the form of payment,
payment shall be made in a single lump sum.
Any amounts paid to the Participant shall be subject to income tax withholding
or other deductions as may from time to time be required by federal, state, or
local law. Payments under this Article on account of deferral shall be paid in
full if the lump-sum option is chosen, or shall begin to be paid in monthly
installments if a monthly payment option is chosen, within 30 days of the date
elected by the Participant, or as soon thereafter as practicable.


5

--------------------------------------------------------------------------------




Following the close of each year, or as soon thereafter as practicable, the
Participant or the Participant's designated beneficiary or beneficiaries shall
receive a statement of the Participant's deferred compensation account as of the
end of such year.
2.7    At the time a Participant elects to defer compensation under this Plan,
the Participant shall have the right to designate a death beneficiary or
beneficiaries, and to amend or revoke such designation at any time. If the
Participant dies before beginning to receive payment of amounts deferred
pursuant to a given deferral election, the full amount due the Participant under
said election shall be paid to the Participant's designated beneficiary or
beneficiaries, in a single lump-sum payment, as soon as practicable after the
Participant's death.
If a Participant dies after beginning to receive payment of amounts deferred
pursuant to a given deferral election, the balance of the amounts which would
have been paid under the deferral election to the Participant, but for his or
her death, shall continue to be paid to the Participant's beneficiary or
beneficiaries at the same times and in the same form as the amounts would have
been paid to the Participant, but for his or her death. If a Participant is not
survived by a designated beneficiary, the balance of the amounts due the
Participant under the deferral election for which no surviving beneficiary
exists shall be paid in a single lump-sum payment to the Participant's estate as
soon as practicable following his or her death. If, with respect to a particular
deferral election, a Participant's last surviving designated beneficiary dies
after the Participant, but before the balance of the amounts due the beneficiary
under the deferral election have been paid, the balance shall be paid in a
single lump-sum payment to the estate of the last surviving designated
beneficiary as soon as practicable after the beneficiary's death.


6

--------------------------------------------------------------------------------




2.8    The Company shall credit to a Participant's account a matching
contribution in an amount equal to 50% of the first 6% of the Base Salary
deferred by the Participant under Section 2.1(a), but such amount shall be
reduced by the matching contribution made for the year to the Participant's
account in the Employee Savings Plus Plan. In no event shall the total matching
contributions in the Employee Savings Plus Plan and this Plan exceed 3% of the
Participant's Base Salary in any given year. Any matching contributions under
this Plan shall be credited to the Participant's account on a monthly basis. The
matching contributions and earnings thereon shall be subject to the following
vesting schedule:


Years of Service
Vested Percentage
Less Than Two Years
0%
Two Years
20%
Three Years
40%
Four Years
60%
Five Years
80%
Six Years
100%



As of December 31, 2004, any matching contribution that is less than fully
vested will be subject to the Amended 409A Plan.
ARTICLE III
CAPITAL ACCUMULATION PLAN EXCESS BENEFIT
3.1    At the beginning of each calendar year or as soon thereafter as
practicable, an amount will be credited to each Participant's CAP Excess
Benefits Account under this Plan.


7

--------------------------------------------------------------------------------




Such amount shall be equal to the Participant's total number of flex dollars for
the year under the Flexible Benefits Program, minus:
(a)    the maximum permissible contribution to the Capital Accumulation Plan for
the year on behalf of the Participant; and
(b)    the number of flex dollars used by the Participant during such year to
purchase the benefits available to the Participant under the Flexible Benefits
Program.
3.2    Benefits will be paid to the Participant as follows:
(a)    When the Participant's employment is terminated (whether due to death,
disability, retirement or other termination), a single lump-sum payment will be
made. The payment shall be equal to the amount credited to the CAP Excess
Benefits Account, plus the additional amount credited to the CAP Excess Benefits
Account under Section 3.2(b), below. Payment will be made no later than the 60th
day after the close of the calendar year in which the Participant's employment
terminates. If the Participant dies before payment is made, payment shall be
made to the Participant's beneficiary as promptly as possible after the
Participant's death. The Participant's beneficiary for the purposes of this
Article III shall be the Participant's beneficiary under the Capital
Accumulation Plan.
(b)    The Participant's CAP Excess Benefits Account shall be credited and
debited with the same Earnings and in the same manner as provided for in Section
2.3 herein.
3.3    The CAP Excess Benefits provided in Section VIII of the Prior Plan
superseded those provided in the Capital Accumulation Plan Excess Benefit
Agreement,


8

--------------------------------------------------------------------------------




and any amounts accrued under such Agreement are now subject to the provisions
herein.
ARTICLE IV
MISCELLANEOUS
4.1    The Board of Directors may, in its sole discretion, terminate, suspend,
or amend this Plan at any time or from time-to-time, in whole or in part.
However, no amendment or suspension of the Plan shall affect a Participant's
right or the right of a beneficiary to vested benefits accrued up to the date of
any amendment or termination. In the event the Plan is terminated, the Committee
will continue to administer the Plan until all amounts accrued and vested have
been paid.
4.2    Nothing contained herein shall confer upon any Participant the right to
be retained in the service of the Company, nor shall it interfere with the right
of the Company to discharge or otherwise deal with Participants without regard
to the existence of this Plan.
4.3    Neither the Committee nor any member of the Board of Directors nor any
officer or employee of the Company shall be liable to any person for any action
taken or omitted in connection with the administration of the Plan unless
attributable to his or her own fraud or willful misconduct; nor shall the
Company be liable to any person for any such action unless attributable to fraud
or willful misconduct on the part of a director, officer or employee of the
Company.
4.4    This Plan is unfunded, and constitutes a mere promise by the Company to
make benefit payments in the future. The right of any Participant, spouse, or
beneficiary to receive a distribution under this Plan shall be an unsecured
claim against the general


9

--------------------------------------------------------------------------------




assets of the Company. The Company may choose to establish a separate trust (the
"Trust"), and to contribute to the Trust from time to time assets that shall be
held therein, subject to the claims of the Company's creditors in the event of
the Company's insolvency, until paid to Plan Participants and beneficiaries in
such manner and at such times as specified in the Plan. It is the intention of
the Company that such Trust, if established, shall constitute an unfunded
arrangement, and shall not affect the status of the Plan as an unfunded Plan
maintained for the purpose of providing deferred compensation for a select group
of management or highly compensated employees for purposes of Title I of the
Employee Retirement Income Security Act of 1974, as amended. The Trustee of the
Trust shall invest the Trust assets, unless the Committee, in its sole
discretion, chooses either to instruct the Trustee as to the investment of Trust
assets or to appoint one or more investment managers to do so. The Committee may
consult with Participants concerning the investment of Trust assets, but shall
reserve the right to invest and reinvest such assets in the manner it deems
best.
4.5    To the maximum extent permitted by law, no benefit under the Plan shall
be assignable or subject in any manner to alienation, sale, transfer, claims of
creditors, pledge, attachment, or encumbrances of any kind.
4.6    Any amounts payable hereunder to any person under legal disability or
who, in the judgment of the Committee, is unable properly to manage his or her
financial affairs, may be paid to the legal representative of such person or may
be applied for the benefit of such person in any manner which the Committee may
select.
4.7    The Plan shall be administered by the Committee or its designee, which
may adopt rules and regulations to assist it in the administration of the Plan.


10

--------------------------------------------------------------------------------




4.8    A request for a Plan benefit shall be filed with the Chairperson of the
Committee or his or her designee, on a form prescribed by the Committee. Such a
request, hereinafter referred to as a "claim," shall be deemed filed when the
executed claim form is received by the Chairperson of the Committee or his or
her designee.
The Chairperson of the Committee or his or her designee shall decide such a
claim within a reasonable time after it is received. If a claim is wholly or
partially denied, the claimant shall be furnished a written notice setting
forth, in a manner calculated to be understood by the claimant:
(a)    The specific reason or reasons for the denial;
(b)    A specific reference to pertinent Plan provisions on which the denial is
based;
(c)    A description of any additional material or information necessary for the
claimant to perfect the claim, along with an explanation of why such material or
information is necessary; and
(d)    Appropriate information as to the steps to be taken if the claimant
wishes to appeal his or her claim, including the period in which the appeal must
be filed and the period in which it will be decided.
The notice shall be furnished to the claimant within 90 days after receipt of
the claim by the Chairperson of the Committee or his or her designee, unless
special circumstances require an extension of time for processing the claim. No
extension shall be for more than 90 days after the end of the initial 90-day
period. If an extension of time for processing is required, written notice of
the extension shall be furnished to the claimant before the end of the initial
90-day period.


11

--------------------------------------------------------------------------------




The extension notice shall indicate the special circumstances requiring an
extension of time and the date by which a final decision will be rendered.
If a claim is denied, in whole or in part, the claimant may appeal the denial to
the full Committee, upon written notice to the Chairperson thereof. The claimant
may review documents pertinent to the appeal and may submit issues and comments
in writing to the Committee. No appeal shall be considered unless it is received
by the Committee within 90 days after receipt by the claimant of written
notification of denial of the claim. The Committee shall decide the appeal
within 60 days after it is received. However, if special circumstances require
an extension of time for processing, a decision shall be rendered as soon as
possible, but not later than 120 days after the appeal is received. If such an
extension of time for deciding the appeal is required, written notice of the
extension shall be furnished to the claimant prior to the commencement of the
extension. The Committee's decision shall be in writing and shall include
specific reasons for the decision, written in a manner calculated to be
understood by the claimant, and specific references to the pertinent Plan
provisions upon which the decision is based.
4.9    Each Participant shall receive a copy of the Plan and, if a Trust is
established pursuant to Section 4.4, the Trust, and the Company shall make
available for inspection by any Participant a copy of any rules and regulations
used in administering the Plan.
4.10    If any contest or dispute shall arise as to amounts due to a Participant
under this Plan, the Company shall reimburse the Participant, on a current
basis, all legal fees and expenses incurred by the Participant in connection
with such contest or dispute; provided, however, that in the event the
resolution of any such contest or dispute includes a finding denying the
Participant's claims, the Participant shall be required immediately to reimburse
the Company for all sums advanced to the Participant hereunder.


12

--------------------------------------------------------------------------------




4.11    This Plan is binding on the Company and will bind with equal force any
successor of the Company, whether by way of purchase, merger, consolidation or
otherwise.
4.12    If a court of competent jurisdiction holds any provision of this Plan to
be invalid or unenforceable, the remaining provisions of the Plan shall continue
to be fully effective.
4.13    To the extent not superseded by the laws of the United States, this Plan
shall be construed according to the laws of the State of Missouri.






13